Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into on this 15th
day of May, 2006, effective as of the date set forth in paragraph 2.1 below, and
is by and between Carekeeper Solutions, Inc., a Florida corporation (the
“Company”), and Dorothy C. Levy (hereinafter called the “Executive”).
 
R E C I T A L S
 
The Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.
 
The Executive is willing to make her services available to the Company on the
terms and conditions set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.  Employment.
 
1.1  Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.
 
1.2  Duties of Executive. During the Term of Employment under this Agreement,
the Executive shall serve as the Director of Quality Assurance of the Company.
The Executive shall diligently perform all services as may be assigned to her by
the Board of Directors of the Company or the Board of Directors of Health
Systems Solutions, Inc. (the “Board”), and shall exercise such power and
authority as may from time to time be delegated to her by the Board. The
Executive shall devote her full time and attention to the business and affairs
of the Company, render such services to the best of her ability, and use her
best efforts to promote the interests of the Company. The Executive shall render
such services at the Company’s location in Atlanta, Georgia or at some another
suitable location selected by the Company. It shall not be a violation of this
Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (iii) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities to the Company in accordance with this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  Term.
 
2.1  Initial Term. The initial Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on the date hereof (the
“Commencement Date”) and shall expire on the three (3) year anniversary of the
Commencement Date, unless sooner terminated in accordance with Section 5 hereof
(the “Initial Term”).
 
2.2  Renewal Terms. At the end of the Initial Term, the Term of Employment
automatically shall renew for successive one year terms (subject to earlier
termination as provided in Section 5 hereof), unless the Company or the
Executive delivers written notice to the other at least 30 calendar days prior
to the Expiration Date of its or her election not to renew the Term of
Employment.
 
2.3  Term of Employment and Expiration Date. The period during which the
Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment,” and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date.”  
 
3.  Compensation.
 
3.1  Base Salary. The Executive shall receive a base salary at the annual rate
of $105,000 (the “Base Salary”) during the Term of Employment, with such Base
Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed, at least annually, for merit increases and may, by action and
in the sole discretion of the Board, be increased at any time or from time to
time.
 
3.2  Bonuses. During the Term of Employment, the Executive shall be eligible to
receive bonuses pursuant to any management bonus program of the Company then in
effect in such amounts and at such times as the Board (or the Compensation
Committee thereof) shall determine in its sole discretion pursuant to the terms
of the program. If at any time during the Term of Employment the Executive is
terminated without cause or as a result of disability of the Executive pursuant
to the terms hereof or in the event of the death of the Executive, then the
Executive (or the deceased Executive’s estate, as the case may be) shall be
entitled to receive a pro-rata portion of the bonus, if any, which accrued
during the applicable year in which said termination occurs. The amount of any
such bonus, assuming the Executive’s achievement of applicable milestones, shall
be based primarily upon the overall performance of the Company. Subject to the
approval of the Compensation Committee, the bonus potential for the Director of
Quality Assurance position is anticipated to be an amount up to 5% of the Base
Salary.  
 
4.  Expense Reimbursement and Other Benefits.
 
4.1  Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt, the Company shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive during the Term of
Employment in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company. This
reimbursement shall cover, among other things, the cost of Executive’s cellular
telephone use in connection with her Employment hereunder.

 
2

--------------------------------------------------------------------------------

 
 
4.2  Compensation/Benefit Programs. During the term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executives and/or key employees, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.
 
4.3  Working Facilities. During the Term of Employment, the Company shall
furnish the Executive with an office, secretarial help and such other facilities
and services suitable to her position and adequate for the performance of her
duties hereunder. In addition, the Company shall provide the Executive with a
laptop computer for use in connection with her Employment hereunder.
 
4.4  Stock Options. During the Term of Employment, the Executive shall be
eligible to be granted options (the “Stock Options”) to purchase common stock
(the “Common Stock”) of Health Systems Solutions, Inc. (“HSS”) under (and
therefore subject to all terms and conditions of) HSS’s 2003 Management and
Directors Incentive and Compensation Plan, as may be amended from time-to-time,
and any successor plan thereto (the “Stock Option Plan”) and all rules of
regulation of the Securities and Exchange Commission applicable to stock option
plans then in effect. The number of Stock Options and terms and conditions of
the Stock Options shall be determined by the Committee appointed pursuant to the
Stock Option Plan, or by the Board, in its sole discretion and pursuant to the
Stock Option Plan. HSS, subject to approval of the Board, shall issue to the
Executive 7,500 Stock Options, vesting ¼, ¼,  ¼, and  ¼ per year commencing on
the first anniversary of the Commencement Date.
 
4.5  Other Benefits. The Executive shall be entitled to five weeks Paid Annual
Leave (“PAL”) each calendar year during the Term of Employment, to be taken at
such times as the Executive and the Company shall mutually determine and
provided that no (PAL) time shall interfere with the duties required to be
rendered by the Executive hereunder. Any PAL time not taken by Executive during
any calendar year may be carried over to the following year in compliance with
the Paid Annual Leave Policy. The Executive shall receive such additional
benefits, if any, as the Board of the Company shall from time to time determine.
 
 
5.  Termination.
 
5.1   Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause.
For purposes of this Agreement, the term “Cause” shall mean (i) an action or
omission of the Executive which constitutes a willful and material breach of, or
failure or refusal (other than by reason of her disability) to perform her
duties under, this Agreement which is not cured within fifteen (15) calendar
days after receipt by the Executive of written notice of same, (ii) fraud,
embezzlement, misappropriation of funds or breach of trust in connection with
her services hereunder, (iii) indictment or other formal charge by any
governmental authority of a felony or any other crime which involves dishonesty
or a breach of trust, or (iv) gross negligence in connection with the
performance of the Executive’s duties hereunder, which is not cured within
fifteen (15) calendar days after written receipt by the Executive of written
notice of same. Any termination for Cause shall be made in writing to the
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination. The Executive (together with
legal counsel of her choice) shall have the right to address the Board regarding
the acts set forth in the notice of termination. Upon any termination pursuant
to this Section 5.1, the Company shall only be obligated to pay to the Executive
her Base Salary to the date of termination. The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination), subject, however, to the
provisions of Section 4.1.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2  Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s group disability policy or
any individual disability policy then in effect, or, if the Executive shall as
the result of mental or physical incapacity, illness or disability, become
unable to perform her obligations hereunder for a period of 90 days in any
12-month period. The Company shall have sole discretion based upon competent
medical advice to determine whether the Executive continues to be disabled. Upon
any termination pursuant to this Section 5.2, the Company shall (i) pay to the
Executive any unpaid Base Salary through the effective date of termination
specified in such notice, (ii) pay to the Executive a severance payment equal to
six months of the Executive’s Base Salary at the time of the termination of the
Executive’s employment with the Company, (iii) any bonus due under Section 3.2,
above, and (iv) continue to provide the Executive with the Benefits (as defined
below) for such six-month period. The Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however to the provisions of
Section 4.1).
 
5.3  Death. Upon the death of the Executive during the Term of Employment, the
Company shall pay to the estate of the deceased Executive any unpaid Base Salary
through the Executive’s date of death, any bonus due under Section 3.2, above
and any accrued PAL. The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of the Executive’s death), subject, however to the provisions of
Section 4.1.
 
5.4  Termination Without Cause. At any time the Company shall have the right to
terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 5.4 (that is not a termination under any of
Sections 5.1, 5.2, 5.3, or 5.5), the Company shall (i) pay to the Executive any
unpaid Base Salary through the effective date of termination specified in such
notice, (ii) continue to pay the Executive’s Base Salary for a period of twelve
(12) months from notice of termination hereunder payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes (the “Continuation Period”), (iii) continue to
provide the Executive with the benefits she was receiving under Sections 4.2 and
4.4 hereof (the “Benefits”) through the end of the Continuation Period in the
manner and at such times as the Benefits otherwise would have been payable or
provided to the Executive. In the event that the Company is unable to provide
the Executive with any Benefits required hereunder by reason of the termination
of the Executive’s employment pursuant to this Section 5.4, then the Company
shall pay the Executive cash equal to the value of the Benefit that otherwise
would have accrued for the Executive’s benefit under the plan, for the period
during which such Benefits could not be provided under the plans. The Company’s
good faith determination of the amount that would have been contributed or the
value of any Benefits that would have accrued under any plan shall be binding
and conclusive on the Executive. For this purpose, the Company may use as the
value of any Benefit the cost to the Company of providing that Benefit to the
Executive. The Company shall have no further liability hereunder (other than for
(x) reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and (y) payment
of compensation for unused vacation days that have accumulated during the
calendar year in which such termination occurs). For all purposes under this
Agreement, the failure by Company to offer to renew the Agreement following the
expiration of the Initial Term or any Renewal Term on the same terms and
conditions hereunder shall not be treated as if the Company terminated this
Agreement pursuant to this Section 5.4.
 
 
4

--------------------------------------------------------------------------------

 
 
5.5  Termination by Executive.
 
(a)  The Executive shall at all times have the right, upon 30 calendar days
written notice to the Company, to terminate the Term of Employment.
 
(b)  Upon termination of the Term of Employment pursuant to this Section 5.5,
the Company shall pay to the Executive any unpaid Base Salary through the
effective date of termination specified in such notice plus accrued PAL
according to the HSS PAL policy in effect at the time. The Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1). At the Company’s sole option, upon receipt of
notice from the Executive pursuant to this Section, the Company may immediately
terminate the Term of Employment, in which case, in addition to the covenants
set forth above, the Company shall pay the Executive 30 days of Base Salary. For
all purposes under this Agreement, the failure by Executive or the Company to
offer to renew the Agreement following the expiration of the Initial Term or any
Renewal Term on the same terms and conditions hereunder shall be treated as if
the Executive terminated this Agreement pursuant to this Section 5.5, except
that the Executive shall not be entitled to any Base Salary in excess of that
which is due through the last day of Executive’s employment hereunder.
 
5.6  Change in Control of the Company.
 
(a)  In the event that a Change in Control (as defined in paragraph (b) of this
Section 5.6) in the Company shall occur during the Term of Employment, the
Company shall (i) pay to the Executive any unpaid Base Salary through the
effective date of termination, (ii) continue to pay the Executive’s Base Salary
for a period of 12 months payable in installments consistent with the Company’s
normal payroll schedule, subject to applicable withholding and other taxes.
Further, upon the Change in Control, the Executive’s Stock Options shall
immediately vest. The Company shall have no further liability hereunder (other
than for (1) reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1, and
(2) payment of compensation for unused vacation days that have accumulated
during the calendar year in which such termination occurs).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)  For purposes of this Agreement, the term “Change in Control” shall mean
approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
a liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned).
 
5.7  Resignation. Upon any notice or termination of employment pursuant to this
Article 5, the Executive shall automatically and without further action be
deemed to have resigned as an officer, and if she was then serving as a director
of the Company, as a director, and if required by the Board, the Executive
hereby agrees to immediately execute a resignation letter to the Board.
 
5.8  Release. The payment of any severance amount under this Article 5 is
conditioned on the Executive executing and delivering to the Company a general
release promptly after the effective date of termination.
 
5.9  Survival. The provisions of this Article 5 shall survive the termination of
this Agreement, as applicable.  
 
6.  Restrictive Covenants.
 
6.1  Non-competition. At all times while the Executive is employed by the
Company and for a one (1) year period after the termination of the Executive’s
employment with the Company for any reason, the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Company (based on the business in which
the Company was engaged or was actively planning on being engaged as of the date
of termination of the Employee’s employment and in the geographic areas in which
the Company operated or was actively planning on operating as of date of
termination of the Employee’s employment); provided that such provision shall
not apply to the Executive’s ownership of common stock of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent of any class of capital stock of such
corporation.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2  Nondisclosure. The Executive shall not at any time divulge, communicate,
use to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through her
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally known, about the Company or its business. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information to the extent required by law.
 
6.3  Nonsolicitation of Employees and Clients. At all times while the Executive
is employed by the Company and for a one (1) year period after the termination
of the Executive’s employment with the Company for any reason, the Executive
shall not, directly or indirectly, for himself or for any other person, firm,
corporation, partnership, association or other entity (a) employ or attempt to
employ or enter into any contractual arrangement with any employee or former
employee of the Company, unless such employee or former employee has not been
employed by the Company for a period in excess of six months, and/or (b) call on
or solicit any of the actual or targeted prospective clients of the Company on
behalf of any person or entity in connection with any business competitive with
the business of the Company, nor shall the Executive make known the names and
addresses of such clients or any information relating in any manner to the
Company’s trade or business relationships with such customers, other than in
connection with the performance of Executive’s duties under this Agreement.
 
6.4  Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5  Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive’s employment hereunder or on the Company’s request
at any time.
 
6.6  Definition of Company. Solely for purposes of this Article 6, the term
“Company” also shall include HSS and any existing or future subsidiaries of the
Company (including, without limitation, Carekeeper) that are operating during
the time periods described herein and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with the Company during the periods described herein.
 
6.7  Acknowledgment by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that her full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause her any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair her
ability to obtain employment commensurate with her abilities and on terms fully
acceptable to her or otherwise to obtain income required for the comfortable
support of her and her family and the satisfaction of the needs of her
creditors. The Executive acknowledges and confirms that her special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if she were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Company in violation of the terms of this
Article 6. The Executive further acknowledges that the restrictions contained in
this Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.
 
6.8  Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.
 
6.9  Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.
 
6.10  Survival. The provisions of this Article 6 shall survive the termination
of this Agreement, as applicable.  
 
 
8

--------------------------------------------------------------------------------

 
 
7.  Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of her affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.
 
8.  Assignment. Neither party shall have the right to assign or delegate her
rights or obligations hereunder, or any portion thereof, to any other person.
 
9.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
 
10.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.
 
11.  Notices: All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 405 North Reo Street, Suite 300,
Tampa, Florida 33609, Attn: Chief Executive Officer, and (ii) if to the
Executive, to her address as reflected on the payroll records of the Company, or
to such other address as either party hereto may from time to time give notice
of to the other.
 
12.  Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.
 
13.  Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
 
 
9

--------------------------------------------------------------------------------

 
 
14.  Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
15.  Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or her breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.
 
16.  Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17.  No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.
 
18.  Arbitration. Notwithstanding anything to the contrary in this Agreement,
all claims or disputes relating in any way to the performance, interpretation,
validity, or breach of this Agreement (with the exception of the provisions
providing for injunctive relief) shall be referred to final and binding
arbitration, before a neutral arbitrator mutually agreeable to the parties,
under the commercial arbitration rules of the American Arbitration Association
(the “AAA”), except as otherwise modified herein, held in Hillsborough County,
Florida. Upon presentation of a demand for arbitration, the parties shall
attempt to select a mutually-agreeable arbitrator within 20 days. In the event
that the parties are unable to agree upon an arbitrator, the AAA shall appoint
an arbitrator from its panel of commercial arbitrators. The arbitrator’s award
shall be in writing and include findings of fact and conclusions of law.
Judgment upon the award rendered by the arbitrators shall be final, binding and
conclusive upon the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns.
 
The arbitrator shall have the power to award (i) monetary damages, (ii)
injunctive relief (preliminary and permanent), and (iii) legal fees and costs
associated with the arbitration to the prevailing party. Any party against whom
the arbitrators’ award shall be issued shall not, in any manner, oppose or
defend against any suit to confirm such award, or any enforcement proceedings
brought against such party with respect to any judgment entered upon the award,
and such party hereby consents to the entry of a judgment against such party, in
the full amount thereof, or other relief granted therein, in any court of
competent jurisdiction in which such enforcement is sought. The party against
whom the arbitrator’s award is issued shall pay the arbitrator’s fees and each
of the parties hereto hereby consent to the jurisdiction of any applicable court
of general jurisdiction located in the Hillsborough County, Florida with respect
to the entry of such judgment and each irrevocably submits to the jurisdiction
of such courts and waives any objection it may have to either the jurisdiction
of venue of such court.
 
 
10

--------------------------------------------------------------------------------

 
 
19.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
 
[Signatures Begin on Following Page]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

COMPANY:              
Carekeeper Solutions, Inc.
              /s/ B. M. Milvain      

--------------------------------------------------------------------------------

By: B. M. Milvain    

 
EXECUTIVE:
              /s/ Dorothy C. Levy      

--------------------------------------------------------------------------------

By: Dorothy C. Levy



JOINDER AND ACCEPTANCE


The undersigned covenants that it shall be bound by the terms and conditions
contained in Section 4.4 of this Agreement.


The undersigned have executed this Joinder and Acceptance as of the date first
above written.
 

        Health Systems Solutions, Inc.  
   
   
    By:   /s/ B. M. Milvain  

--------------------------------------------------------------------------------

B. M. Milvain


 
12

--------------------------------------------------------------------------------

 